HEANEY, Senior Circuit Judge,
dissenting.
I respectfully dissent. There is no evidence in the record presented to us that supports the defendants’ claim that Mason violated prison regulations. It is undisputed that Mason and Walker shared a locker. It is also clear that Mason denied knowledge of the presence of the pajamas in the locker and also denied that he made the pajamas from prison materials — probably sheets and pillow cases. Moreover, Walker admitted that the pajamas were his and not Mason’s.
If the disciplinary committee had stated that they disbelieved the testimony of Mason and Walker, I would have no quarrel with the majority opinion. They did not do so. I would also have no trouble in concurring if the prison rules made Mason responsible for any items found in the joint locker which violated prison rules, but the prison rules do not so provide. Thus, there is neither a basis in fact nor law for the decision of the prison officials. What happened is obvious: prison guards found the pajamas in the joint locker, and they decid*681ed to charge Mason before they knew that the pajamas belonged to, and had been made by, Walker. Once having made their decision, the guards simply did not have the courage to right the wrong.
This may appear to some to be a small matter, but the punishment imposed on Mason for a violation that he did not commit is significant. It is important that the courts support the decision of prison officials whenever there is some evidence to do so, but there is none here.